Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  March 24, 2006                                                                     Clifford W. Taylor,
                                                                                              Chief Justice

  129529 & (117)                                                                    Michael F. Cavanagh
                                                                                    Elizabeth A. Weaver
                                                                                           Marilyn Kelly
                                                                                      Maura D. Corrigan
  PEARL LEWIS, Individually and as Personal                                         Robert P. Young, Jr.
  Representative of the Estate of Mason Lewis,                                      Stephen J. Markman,
                                                                                                   Justices
  Deceased, 

               Plaintiff-Appellee, 

  v       	                                              SC: 129529     

                                                         COA: 252712      

                                                         Wayne CC: 01-123121-NI

  ST. JOHN HOSPITAL, 

            Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the June 23, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court. The
  motion to disqualify Chief Justice Taylor and Justices Corrigan, Young, and Markman is
  DENIED.

        WEAVER, J., dissents and states as follows:

        I do not participate in the decision regarding the motion to disqualify Chief Justice
  Taylor and Justices Corrigan, Young, and Markman.

         I am opposed to the entry of any order in this case at this time and would hold this
  case in abeyance until this Court publishes proposals for public comment, places the issue
  on a public hearing for administrative matters, resolves, and makes clear for all to know
  the proper procedures for handling motions for the disqualification of Supreme Court
  justices from participation in a case. This Court opened an administrative file on the
  question on May 20, 2003, but has yet to address the matter publicly. See ADM 2003-26.

         The question regarding the participation or nonparticipation of justices frequently
  recurs and is a matter of public significance because even one justice’s decision to
  participate or not participate can affect the decision and outcome in a case. See Advocacy
                                                                                                               2

Org for Patients & Providers v Auto Club Ins Ass’n, 472 Mich 91, 96-101 (2005)
(Weaver, J., concurring).

      KELLY, J., states as follows:

       I do not participate in the decision to deny the motion to disqualify. I agree with
Justice Weaver in urging the Court to establish a particularized written procedure to
handle motions to disqualify a Supreme Court justice from participation in a case.

      CAVANAGH, J., joins the statement of KELLY, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 24, 2006                      _________________________________________
       t0321                                                                 Clerk